Citation Nr: 0001486	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  94-01 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a chronic skin 
disorder, including boils.  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Atorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
April 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 25, 1992, rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for residuals of a boil on the right side of the 
neck.  The veteran testified at a travel board hearing at the 
RO on December 10, 1993, in connection with his appeal.  The 
Board subsequently remanded the case to the RO on March 21, 
1996, to obtain the report of a preemployment VA examination 
performed in 1977 and to schedule the veteran for a VA 
examination to evaluate the nature and severity of the 
claimed skin disorder and determine its etiology.  The RO 
subsequently determined, in May 1996, that no copy of the 
1977 examination report was available from the VA Human 
Resources Management archives.  A VA dermatology examination 
was performed in May 1996.  On October 15, 1997, the Board 
rendered a decision which denied service connection for a 
chronic skin disorder affecting the back, neck, chin and 
ears, finding that the medical evidence of record did not 
establish that there was a relationship between a skin boil 
on the neck during service and post service dermatological 
problems.  

By an order issued on April 2, 1999, the United States Court 
of Appeals for Veterans Claims (known before March 1, 1999, 
as the United States Court of Veterans Appeals) (Court) 
vacated the Board's October 15, 1997, decision for further 
development and readjudication consistent with an APPELLEE'S 
MOTION FOR REMAND, FOR ACCEPTANCE OF THIS MOTION IN LIEU OF A 
BRIEF, AND FOR A STAY OF PROCEEDINGS filed by the Secretary 
for Veterans Affairs (Secretary).  The order noted that the 
Secretary's motion for remand conceded that the Board failed 
to discuss a precedent opinion of the VA General Counsel, 
OPVAGCPREC 67-90, and that orders contained in the Board's 
May 1996 remand order had not been fully complied with.  The 
case is presently before the Board for further proceedings 
consistent with the Court's order.  

The September 1992 rating decision from which the veteran's 
original appeal was taken deferred consideration of the 
veteran's application for service connection for a disability 
manifested by spider-like lesions on the chest alleged to be 
due to exposure to a herbicide, Agent Orange, pending 
promulgation of relevant VA regulations.  The October 1997 
Board decision reminded the RO that appropriate action was 
still necessary on this deferred issue.  In July 1999, the RO 
adjudicated the issues of entitlement to service connection 
for post-traumatic stress disorder and pension, but took no 
further action with respect to the claim for a disability 
manifested by spider-like lesions due to claimed herbicide 
exposure.  This matter is not before the Board but remains in 
a pending status and should receive appropriate consideration 
from the RO.  The Board again reminds the RO that further 
action should be undertaken on this issue.  


FINDING OF FACT

The Board has previously conceded that the veteran's claim 
for service connection for a skin disorder is well grounded.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a skin 
disorder manifested by boils is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records show that no skin abnormality was 
found on examination for enlistment in November 1968.  
Treatment records show that, in December 1969, he underwent a 
removal of a boil on the side of his neck.  He underwent 
dressing changes for a period of two days afterward.  No skin 
abnormalities were reported in subsequent treatment records.  
On examination for separation in March 1971, the skin was 
reported to be normal.  

Postservice medical records include a private medical report 
dated in October 1970 referring to a 2-centimeter sebaceous 
cyst near the right ear which had been present for four 
years.  The cyst was removed.  A few closed comedones were 
noted in the area.  VA medical records include the January 
1987 report of an Agent Orange examination showing that the 
veteran had a history of a lump on the neck, which was no 
longer present.  

The veteran filed his original claim for service connection 
for a skin disorder in April 1992.  

The veteran testified at a hearing before a traveling member 
of the Board at the RO in December 1993.  He denied having 
had a history of skin problems before service, claiming that 
he had developed several boils on his back and neck about 
three months into his tour of duty in Vietnam and that the 
boils were treated in service either by drainage and removal 
or by medication.  He claimed that he had been treated for 
the problem several times, not merely the one occasion shown 
in the service medical records.  He stated that after service 
he continued to have problems with cysts and boils but did 
not receive any treatment for them until about 1979, when a 
cyst was removed from behind his right ear.  He claimed to 
have current boils or cysts on the back of his right ear, on 
the pinna and on the chin.  He described a skin rash which 
developed in service and which he attributed to wearing a 
flak jacket in Vietnam.  

The records from a private physician, C. Fletcher, M.D., show 
that, in June 1995, the veteran received treatment for 
sebaceous cysts on the chin and back.  Acneiform scarring of 
the face was noted, with no active acneiform lesions.  

The veteran underwent a VA dermatological examination in May 
1996.  There was no evidence of a scar caused by the incision 
and draining procedure performed in service in 1969.  Scars 
from the cyst removals in 1979 and 1995 were present.  
Examination showed multiple comedones on both sides of the 
neck and upper back and the examiner expressed the belief 
that they represented an adult form of acne vulgaris.  An 
epidermoid cyst was noted over the right scapula.  The 
physician commented that the veteran had a predisposition to 
acne vulgaris and the consequent development of epidermoid 
cysts.  He expressed the opinion that the veteran's current 
cysts and comedones were unlikely to be related to service 
but were due to his basic predisposition to acne vulgaris.  

II.  Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In the present case, the well-grounded nature of the 
veteran's claim for service connection for a skin disorder 
was conceded by the Board in the vacated October 1997 
decision.  A finding of well-groundedness was implicit in the 
motion by the Secretary which led to the order by the Court 
vacating the Board's decision.  The finding of well-
groundedness represents the "law of the case" and is binding 
on the Board.  See Browder v. Brown, 5 Vet. App. 268 (1993).  
("[Q]uestions settled on a former appeal of the same case are 
no longer open for review....  'the principle law of the case' 
has been applied to the application of the law in decisions 
of Federal courts in cases remanded to administrative 
agencies."  Browder at 270).  

Once a claim is established as well-grounded, the claimant's 
initial burden has been met, and the VA is obligated under 
38 U.S.C. § 5107(a) to assist the claimant in developing the 
facts pertinent to the claim.  


ORDER

The claim of entitlement to service connection for a skin 
disorder manifested by boils is well grounded.  To that 
extent only, the appeal is allowed.  


REMAND

The VA has a duty to assist the veteran in developing the 
facts pertinent to a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In furtherance of the duty 
to assist, because the claim of entitlement to service 
connection for a skin disorder manifested by boils is well 
grounded, the Board remanded the claim to the RO in order for 
the veteran to undergo an examination to resolve medical 
questions raised by the veteran's claim.  The report of the 
examination performed pursuant to the remand did not fully 
comply with the specifications set forth by the Board.  

The obligation of the RO to implement requests by the Board 
was discussed in a decision of the Court in the case of 
Stegall v. West, 11 Vet. App. 268 (1998), wherein the Court 
stated the following:  

The protracted circumstances of this case 
. . . demonstrate the compelling need to 
hold, as we do, that a remand by this 
Court or the Board confers on the veteran 
or other claimant, as a matter of law, 
the right to compliance with the remand 
orders. . . . It matters not that the 
agencies of original jurisdiction as well 
as those of the VA responsible for 
evaluations, examinations, and medical 
opinions are not under the Board as part 
of a vertical chain of command which 
would subject them to the direct mandates 
of the Board.  It is the Secretary who is 
responsible for the "proper execution and 
administration of all laws administered 
by the Department and for the control, 
direction, and management of the 
Department."  38 U.S.C. § 303.  Moreover, 
the Secretary is by statute both the one 
to whom a veteran may appeal an initial 
denial as a matter of right (38 U.S.C. 
§ 7104(a)), and a party, represented by 
the General Counsel, to every appeal 
before this Court (38 U.S.C. § 7263(a)).  
Finally, we hold also that where, as 
here, the remand orders of the Board or 
this Court are not complied with, the 
Board itself errs in failing to ensure 
compliance. . . . (Emphasis added)  

The ruling in Stegall requires that the present appeal be 
remanded to the RO for reexamination of the veteran in a 
manner that satisfies the Board's previously stated 
requirements.  Completion of the development previously 
requested will require that answers be provided for each of 
the questions asked.  

After the necessary development has been performed, the Board 
will be required under the Court's order to readjudicate the 
claim in light of a precedent opinion by the VA General 
Counsel pertaining to issues involving congenital or 
developmental disabilities.  VAOPGCPREC 67-90 is cited by the 
motion as authority for the granting of service connection 
for disorders of a developmental or hereditary nature where 
the relevant symptomatology was not manifest until after 
entry into active duty or where symptoms manifest before 
service increase in severity.  A later decision of the 
General Counsel, VAOPGCPREC 82-90, refines the rules 
regarding which congenital and developmental disorders may be 
service-connected and which ones may not.  VAOPGCPREC 82-90 
states that there is a distinction under the law between a 
congenital or developmental "disease" and a congenital 
"defect" for service connection purposes in that congenital 
diseases may be recognized as service connected if the 
evidence as a whole shows aggravation in service within the 
meaning of VA regulations.  A congenital or developmental 
"defect," on the other hand, because of 38 C.F.R. § 3.303(c), 
is not service connectable in its own right though service 
connection may be granted for additional disability due to 
disease or injury superimposed upon such defect during 
service.  

The Secretary's citation of the General Counsel opinion was 
evidently a response to a VA examiner's comments regarding 
the apparent presence of a congenital predisposition to 
develop certain skin disorders.  However, neither of the 
above General Counsel rulings will be relevant to the 
ultimate determination as to service connection unless it is 
established that a chronic skin disorder of some kind is 
present.  In order for the rules of law pertaining to 
congenital or developmental disorders to come into play, it 
must be established that the boils constitute some form of 
chronic pathological process representing an identifiable 
disability related to service, as distinguished from a random 
sequence of lesions that are not related to each other or to 
military service.  Even then, they may not control the 
outcome.  If the boils are found to be part of a disease 
process related to the boil documented during service, a 
grant of service connection would not be precluded by law, 
regardless of a congenital predisposition.  On the other 
hand, if a chronic disorder manifested by cysts or boils is 
not found to exist, a basis for the granting of service 
connection would not be present, regardless of whether there 
is a chronic predisposition to develop one.  Therefore, to 
satisfy the duty to assist, it will be necessary to obtain 
further medical opinion clarifying the extent to which the 
lesions are related to one another and to military service.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination and/or 
a statement of medical opinion must read 
the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions.  

2.  The RO should take appropriate steps 
to obtain any additional VA outpatient 
treatment records dated since July 1990, 
the date of the most recent records 
currently on file.  

3.  The veteran should be given an 
opportunity to identify all medical 
providers, both VA and private, including 
both physicians and institutions 
(hospitals or clinics), from which he has 
received examination or treatment for a 
skin disorder since military service.  
Upon receipt of proper authorization, the 
RO should attempt to obtain all available 
documentation from the providers 
identified by the veteran.  

4.  The RO should take appropriate steps 
to schedule the veteran for a special VA 
dermatological examination to determine 
the nature and etiology of all current 
skin pathology and ascertain its 
relationship to service, if any.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.  

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should address the 
various medical issues raised by this 
appeal and provide a full statement of 
the basis for any conclusions reached.  
Specifically, the examiner should:  

(1)  Comment on the etiology of 
the cyst on the veteran's right 
ear;  

(2)  State whether the cyst on 
the veteran's right ear is 
related to the boils on mid 
back and neck;  

(3)  State whether there are 
any other skin disorders 
present;  

(4)  If there are current skin 
disorders, state whether they 
are related to the boil on the 
veteran's back or neck; 

(5)  Comment as to whether the 
veteran's rash is related to 
his cysts; and 

(6)  Express a conclusion as to 
whether it is more likely than 
not or less likely than not 
that the postservice skin 
lesions represent a chronic 
pathological process, as 
distinguished from a series of 
unrelated lesions; if so, is it 
more likely than not or less 
likely than not that such 
process is related to active 
service?  

5.  After completion of the foregoing, 
the RO should review the examination 
report received to ensure that it 
satisfies the stated requirements of this 
remand.  If all of the requested 
information has not been provided, the 
report should be returned as inadequate 
for rating purposes pursuant to 38 C.F.R. 
§ 4.2 (1999).  If this is necessary, the 
physician(s) who performed the 
examination should be given an 
opportunity to amend the report without 
reexamining the veteran but should be 
free to schedule a reexamination if 
necessary.  All other necessary follow-up 
actions should be taken.  

6.  When the record is complete, the RO 
should review the issue on appeal.  All 
applicable law and regulations should be 
considered, including the precedent 
opinions of the VA General Counsel 
numbered 67-90 and 82-90.  If the 
determination is adverse to the veteran, 
a supplemental statement of the case 
should be prepared and the veteran and 
his representative should be given a 
reasonable period of time for reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

